Citation Nr: 0110023	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  97-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for basal cell carcinoma of the right lower lip, 
as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1945 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating action of the No. Little Rock, 
Arkansas, regional office (RO).  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
basal cell carcinoma of the right lower lip, as a result of 
exposure to ionizing radiation, had not been received.  


FINDINGS OF FACT

1.  In March 1985, the Board confirmed a prior denial of 
service connection for residuals of radiation burns, claimed 
as basal cell carcinoma of the right lower lip.  

2.  The evidence submitted since the Board's March 1985 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The additional evidence received since the Board's March 1985 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for basal cell carcinoma of the right lower lip, 
as a result of exposure to ionizing radiation, have been met.  
38 U.S.C.A. §§  5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In addition, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Moreover, with respect to claims involving exposure to 
radiation, applicable regulations provide a list of certain 
diseases presumed to be the result of such exposure.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(d)(1) and (2) (2000).  Furthermore, pertinent 
regulations regarding claims based on the chronic effects of 
exposure to ionizing radiation include a list of diseases 
considered to be radiogenic (induced by ionizing radiation).  
38 C.F.R. § 3.311(b)(2), (3) (2000).  Additionally, the 
relevant regulations provide that, if a claim is based on a 
disease other than one of those disorders specifically listed 
as radiogenic, VA shall nonetheless consider the claim under 
the provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  

With regard to the present case in which basal cell carcinoma 
of the right lower lip is at issue, the Board notes that skin 
cancer is not one of the diseases subject to presumptive 
service connection based on radiation exposure.  38 C.F.R. 
§ 3.309(d)(2) (2000).  The diseases included in the 
regulation are specific, and the Board is bound by the 
regulation as currently written.  38 C.F.R. § 19.5 (2000).  

However, with regard to the regulations concerning radiogenic 
diseases, skin cancer is considered to be radiogenic (induced 
by ionizing radiation) and must become manifest five years or 
more after such exposure.  38 C.F.R. § 3.311(b)(2)(vii) & 
(b)(5)(iv) (2000).  In all claims in which it is established 
that a veteran had a radiogenic disease such as skin cancer 
within the specified time period and it is contended that the 
disease is the result of exposure to ionizing radiation in 
service, a radiation dose assessment must be made as to the 
size and nature of that dose(s).  38 C.F.R. § 3.311(a)(1) 
(2000).  When dose estimates provided are reported as a range 
of doses to which a veteran may have been exposed, exposure 
at the highest level of the dose range reported will be 
presumed.  Id.  

In cases based upon participation in atmospheric nuclear 
testing, dose data must be requested from the appropriate 
office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i) (2000).  In particular, when a veteran 
claims participation in atmospheric testing, the RO generally 
requests radiation dose information from the Defense Special 
Weapons Agency (DSWA) (formerly known as the Defense Nuclear 
Agency (DNA)), which is a component of the Department of 
Defense.  

When a veteran is shown to have been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the veteran subsequently 
developed a radiogenic disease such as skin cancer, and such 
disease first became manifest five years or more after 
exposure to radiation as specified in paragraph (b)(5) of 
this section, the claim must be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section prior to 
adjudication.  38 C.F.R. § 3.311(b) (2000).  The Under 
Secretary for Benefits must consider the claim with reference 
to the factors specified in paragraph (e) and, in doing so, 
may request an advisory medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c) (2000).  After 
referring to the factors listed at 38 C.F.R. § 3.311(e), the 
Under Secretary for Benefits must determine the likelihood 
that the veteran's exposure to radiation in service resulted 
in his radiogenic disease.  38 C.F.R. § 3.311(c) (2000).

Significantly, however, the pertinent regulation provides 
that, if any of these foregoing three requirements are not 
met (e.g., a veteran is not shown to have been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, he or she does not 
subsequently develop a radiogenic disease, or such disease 
does not become manifest within the requisite time period), 
the determination must be made that the disease at issue has 
not resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1)(iii) (2000).  

The veteran was initially denied service connection for a 
cancerous wart in December 1974.  The evidence of record at 
that time may be briefly summarized.  The service medical 
records are negative for complaints of, treatment for, or 
findings of a cancerous wart.  According to post-service 
medical records, a physical examination completed in October 
1969 demonstrated the presence of slight leukoplakia changes 
in the veteran's lower lip.  In January 1970, a private 
physician noted that the veteran had reported having been 
over-exposed to ionizing radiation during one of the first 
radiation tests in the South Pacific and having had a wart 
removed from his lower lip in approximately 1965.  In 
addition, the physician explained that, on examination, the 
veteran's skin was completely clear and did not show any 
suggestion of any kind of effects of radiation.  The 
physician specifically stated that the veteran had some 
changes of his right lower lip which were suggestive of 
actinic damage but were not indicative of cancer at that 
time.  The physician concluded that the veteran's 
dermatological diagnosis was essentially negative other than 
the history of a radioactivity overdose.  

In October 1972, the veteran underwent an electrofulguration 
of a lesion on his right lower lip.  In June 1974, he sought 
treatment for a lesion on his lower lip.  At that time, he 
reported having had the lesion on his right lower lip since 
1944 or 1945.  A physical examination demonstrated a slightly 
scaly and eroded lesion on his right lower lip.  An 
impression of probable basal cell carcinoma was given.  
Following a biopsy completed in July 1974, a diagnosis of 
Grade I squamous cell carcinoma was made.  

Based on this evidence, the RO concluded, in December 1974, 
that service connection for a cancerous wart was not 
warranted because the disorder was not incurred in or 
aggravated by the veteran's military service.  In the same 
month, the RO notified the veteran of this denial of service 
connection for a cancerous wart.  The veteran did not 
initiate an appeal of the RO's December 1974 decision, which, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991).  

Subsequently received were documents in which the veteran 
contended that he sustained the cancerous lesion on his lip 
as a result of in-service exposure to ionizing radiation.  In 
particular, the veteran asserted that, as a crew member 
aboard the U.S.S. Carteret, he was a participant of Operation 
CROSSROADS at Bikini Atoll in July 1946.  In this regard, the 
Board notes that service personnel records received indicate 
that the veteran, while serving aboard the U.S.S. CARTERET, 
participated in Operation CROSSROADS from May 15th, 1946 to 
August 5th, 1946.  

Furthermore, in an October 1983 letter, the Navy Nuclear Test 
Personnel Review Program Manager at the Office of the Chief 
of Naval Operations at the Department of the Navy (Program 
Manager) stated that Navy data confirms that the veteran 
served aboard the U.S.S. CARTERET during Operation CROSSROADS 
in 1946, at which time his rating was that of a fireman which 
required performance of duties in the engineering spaces.  
According to the Navy records, on August 20th, the veteran 
was transferred to the U.S.S. GEORGE CLYMER for 
transportation to a port on the West Coast and departed 
Bikini that day.  

According to the Program Manager's October 1983 letter, a 
careful search of the veteran's medical records as well as 
the CROSSROADS dosimetry data indicates that he received a 
recorded radiation exposure reading of zero rem gamma for the 
day of August 18th, 1946.  However, because film badges were 
not issued for the entire CROSSROADS period, the Navy made a 
scientific dose calculation of the veteran's probable 
exposure at CROSSROADS.  The estimate for the period of 
July 1, 1946 to September 3rd, 1946, when the GEORGE CLYMER 
arrived in the United States, was 0.990 rem gamma.  This 
estimate included consideration of the calculated radiation 
exposure levels to which the veteran was exposed while living 
aboard the CARTERET, BEXAR, AND GEORGE CLYMER; the 
contribution from the low level radiation from the lagoon 
water; and a calculated exposure that he may have received 
from reboarding the CARTERET for decontamination work or 
other details after both tests.  

Furthermore, the Program Manager explained that a small 
number of engineers remained aboard the CARTERET during the 
nights of August 3rd-10th, 1946; that the names of the 
personnel have not been identified; and that, although it is 
unlikely that the same individual remained aboard the ship 
for all eight nights, the Navy also completed a supplementary 
dose reconstruction assuming a person was aboard 24 hours a 
day during this period with 16 hours on deck and 8 hours 
below deck.  The Program Manager further explained that it is 
not known if the veteran was one who remained on the ship 
during this time but that it is possible since his rating was 
that of a fireman.  The Program Manager specifically stated 
that this supplementary reconstruction added 0.840 rem gamma 
to the previous reconstructed exposure, or approximately 
0.100 rem per day.  Thus, if the veteran remained aboard the 
U.S.S. CARTERET for the full period, his total exposure would 
be 1.830 rem gamma.  

Based on this evidence, the Board determined, in March 1985, 
that service connection for residuals of radiation burns, 
claimed as basal cell carcinoma of the right lower lip, was 
not warranted.  Specifically, the Board concluded that the 
Program Manager's total calculated dose for the veteran of 
1.830 rem gamma was a nonsubstantial level of exposure which 
could not be expected to cause the subsequent development of 
basal cell carcinoma of the right lower lip.  The Board also 
reiterated the January 1970 findings of a private physician 
who had stated that the changes of the veteran's right lower 
lip were suggestive of actinic, or solar, damage but were not 
indicative of cancer at that time.  The Board specifically 
stated that the additional evidence received since the RO's 
December 1974 denial of service connection for a cancerous 
wart was merely cumulative in nature and did not demonstrate 
an association between the disorder and the veteran's active 
service.  The Board's March 1985 decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

Additional evidence received since the Board's March 1985 
decision includes a March 1998 report from the DSWA 
concerning the veteran's radiation dose assessment.  
According to this report, the veteran's gamma dose from 
radiation exposures at CROSSROADS was determined to be 
2.0 rem, with an upper bound of 2.9 rem.  His neutron dose 
was found to be 0.000 rem, and his internal dose assessment 
was determined to be less than 0.1 rem.  This report provides 
evidence, for the first time, of an estimate of in-service 
radiation exposure that exceeds the calculation considered by 
the Board at the time of its March 1985 decision.  Because 
this document contains first-time evidence that the veteran 
may have been exposed to more radiation during service than 
was previously considered, the Board finds that this report 
provides evidence which bears directly and substantially upon 
the specific matter under consideration, is so significant 
that it must be considered to decide fairly the merits of 
this service connection claim, and was not considered by the 
Board when it rendered its final denial in March 1985.  

In addition, the effective date of the 38 C.F.R. § 3.311 
regulation, in which skin cancer is listed as a radiogenic 
disease, is September 1985.  Consequently, the Board was not 
able to consider the provisions of this pertinent regulation 
at the time of its March 1985 denial of service connection 
for residuals of radiation burns, claimed as basal cell 
carcinoma of the right lower lip.  The liberalizing nature of 
the regulatory changes pertinent to claims based on exposure 
to ionizing radiation, which in effect have created a new 
basis of entitlement, also require a finding that the 
veteran's service connection claim be considered on a de novo 
basis.  See, Spencer v. Brown, 4 Vet.App. 283 (1993) and 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

For these reasons, the Board concludes that new and material 
evidence has been received.  Consequently, the claim for 
service connection for basal cell carcinoma of the right 
lower lip, as a result of exposure to ionizing radiation, is 
reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for basal cell 
carcinoma of the right lower lip, as a result of exposure to 
ionizing radiation, is reopened, and to this extent only the 
appeal is granted.  


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for basal cell carcinoma of the right lower lip, 
as a result of exposure to ionizing radiation, a remand of 
the underlying service connection claim is necessary in order 
to accomplish additional development.  

In this regard, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons as well, a remand is required.  

The Board observes that any additional obligation the VCAA 
requires concerning the duty to assist and notification 
procedures, is primarily a function of the RO in the first 
instance.  Nevertheless, having reviewed the claims file, the 
Board has identified certain assistance that must be rendered 
in this case.  More particularly, it is noted that the DSWA 
recently provided a dose assessment for the veteran that is 
higher than the dose assessment previously considered by the 
Board at the time of the March 1985 decision.  Although other 
records reflect that the disability at issue may not be due 
to ionizing radiation exposure during service, or at least, 
that it is not possible to make that determination, given the 
additional level of radiation to which the veteran is now 
considered to have been exposed as a result of nuclear 
testing, the matter should be referred to the Undersecretary 
for Benefits for review and an opinion as required by 
38 C.F.R. § 3.311(c).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent guidance that is 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued should also be 
considered.  

2.  After procuring any necessary 
authorization, the RO should obtain all 
available treatment records, which are not 
on file and which pertain to treatment 
that the veteran has received for the 
basal cell carcinoma of his right lower 
lip since his separation from service 
which have not been previously submitted.  

3.  Thereafter, the RO should then 
undertake all appropriate evidentiary 
development under the provisions of 38 
C.F.R. § 3.311(b), (c), and (e) such as 
referral of the veteran's claim to the 
Under Secretary for Benefits for further 
consideration to include an advisory 
medical opinion from VA's Under Secretary 
for Health prior to a complete review by 
VA's Under Secretary for Benefits.  The 
RO's attention is also directed to the 
provisions of 38 C.F.R. § 3.311(a)(3), if 
deemed applicable.  

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for basal cell carcinoma of the 
right lower lip, as a result of exposure 
to ionizing radiation, on a de novo basis.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the issuance of the last 
SSOC as well as applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



